Citation Nr: 0737542	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  00-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968, including service in the Republic of Vietnam.  The 
appellant is the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

When this matter was initially before the Board in January 
2004, the Board denied her claim of service connection for 
the cause of the veteran's death, and her appeal of the RO's 
February 2000 rating decision that denied entitlement to 
dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1318.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2006 Order, the Court vacated the Board's January 2004 
decision to the extent that it denied the appellant's claim 
of service connection for the cause of the veteran's death, 
and remanded that matter to the Board for compliance with the 
Court's Order.  The appellant's claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is no longer before the 
Board.  

In April 2007, the Board remanded the claim to obtain a 
medical opinion.  An opinion has been obtained and the claim 
has been returned to the Board for further appellate 
consideration.  Stegall v. West, 11  Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  The veteran's death certificate indicates he died on 
March [redacted], 1999, and that the immediate cause of death was 
respiratory failure due to pancreatic cancer.  

2. At the time of his death, service connection was in effect 
for low back strain, which had been rated 20 percent 
disabling since February 27, 1984.  

3.  Pancreatic cancer is not shown to have been present in 
service or within the first year following the veteran's 
separation from service in April 1968, or to be otherwise 
related to service.  

4.   There is no competent evidence showing that the 
veteran's service-connected low back strain caused or 
contributed to his death.

5.  There is no competent medical evidence which provides a 
link between the veteran's pancreatic cancer and service, 
including any exposure to Agent Orange in service.  


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant's claim was remanded to ensure compliance with 
the notice requirements set out above.  By letters dated in 
April 2001, August 2001, November 2006, September 2007,VA 
satisfied the foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim, and thus the essential 
fairness of the adjudication was not frustrated.  Further, no 
failure of VA's notice obligations was mentioned in the 
Court's 2006 Order.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the appellant in 
September 2007 providing her the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the 
appellant, and this includes VA and private medical records 
of treatment for pancreatic cancer have been associated with 
the file.  38 U.S.C.A. § 5103A.   In addition, a medical 
opinion has been obtained.  The Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the appellant will not be prejudiced as a result of the 
Board's adjudication of her claim.  

Service Connection for the Cause of Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (2007).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.   38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).  

The veteran's military service from April 1965 to April 1968 
included active duty in Vietnam.  

The veteran's death certificate shows he died on March [redacted], 
1999.  The immediate cause of death was respiratory failure 
due to pancreatic cancer, which had its onset six months 
prior to death.  No autopsy was performed.  

At the time of his death, service connection was in effect 
for low back strain, which had been rated 20 percent 
disabling since February 27, 1984.  

The veteran's service medical records do not reveal any 
complaints, findings, or indications of pancreatic cancer or 
a chronic respiratory disorder.  Post service medical 
evidence does not show the presence of any cancer within the 
first year after the veteran's separation from service.  The 
initial manifestation of the veteran's pancreatic cancer was 
during VA hospitalization from December 1998 to January 1999, 
when the disease was diagnosed after biopsies and a CT scan.  
VA records indicate a pathology report diagnosed 
adenocarcinoma of the lymph nodes of the pancreas in December 
1998.  

The appellant contends the veteran's pancreatic cancer was 
caused by his exposure to Agent Orange in service.  The 
appellant's active duty included service in Vietnam during 
the Vietnam era.  The veteran's service meets the criteria 
for presumption of exposure to Agent Orange in service.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2007).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II Diabetes; Hodgkin's disease; Non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).

Under the authority granted by the Agent Orange Act of 1991, 
a determination as to which conditions may be considered to 
be associated with exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era lies within the 
purview of the Secretary of VA.  The Secretary formally 
announced in the Federal Register on June 24, 2002, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  67 Fed. Reg. 121 (2002).  
Hence, presumptive service connection based on exposure to 
Agent Orange in Vietnam may not be granted for any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Because 
pancreatic cancer has not been designated by the Secretary as 
a condition for which a presumption of service incurrence is 
warranted under the Agent Orange regulations, the Board finds 
that the veteran's pancreatic cancer may not be presumed to 
be due to Agent Orange exposure. 

The appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Court ordered the Board to obtain a medical opinion as to 
whether the veteran's pancreatic cancer was caused by 
exposure to Agent Orange in service.  In August 2007 a VA 
physician rendered the following opinion:  Medical literature 
does not support the proposition that Agent Orange causes 
pancreatic cancer.  There is no association between the 
veteran's adenocarcinoma of the pancreas and his service 
including his presumed exposure to Agent Orange in service.  

The veteran's service medical records do not show the 
presence of pancreatic cancer, nor do post service medical 
records reveal any manifestation of pancreatic cancer until 
1998, which was many years after service.  There has been no 
medical evidence submitted that indicates a nexus between the 
veteran's military service or exposure to Agent Orange in 
service and the development of pancreatic cancer more than 
thirty years later.  

At the time of his death, the veteran had established service 
connection for low back strain.  There is nothing in the 
record to indicate that his back disability was a 
contributing cause of his death.  The Board notes his low 
back strain was a disorder of the musculoskeletal system and 
did not involve a vital organ.  There has been no competent 
medical evidence submitted that suggests that there was a 
relationship between the veteran's service-connected low back 
strain and his pancreatic cancer or his death, and the death 
certificate does not list low back strain as a contributory 
cause of death.  Nor does the appellant contend that the 
veteran's service-connected low back strain was a factor in 
his death.

There has been no competent evidence presented which 
demonstrates the pancreatic cancer that caused the veteran's 
death, either began in service, or may be presumed to have 
been related to service.  There is likewise no competent 
evidence showing the veteran's service-connected low back 
strain played a part in causing his death.  The Board 
concludes the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


